Citation Nr: 0827437	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia and arthritis of the left knee.

2.  Entitlement to a compensable rating for chondromalacia of 
the right knee.

3.  Entitlement to a compensable rating for residuals of 
right ulna fracture.

4.  Entitlement to service connection for a disability 
manifested by fatigue, weight loss, and sleep problems, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1990 and from January 1991 to February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and January 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted a separate rating for chondromalacia 
and arthritis of the left knee and assigned a 10 percent 
rating, effective April 14, 2003, and denied entitlement to 
compensable ratings for chondromalacia of the right knee and 
residuals of a right ulna fracture.  Entitlement to service 
connection for fatigue, weight loss, and sleep problems, to 
include as due to an undiagnosed illness, was also denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2005 substantive appeal, the veteran requested 
that he be afforded a hearing before a Veteran's Law Judge in 
Washington DC.  He was scheduled for a July 22, 2008, hearing 
at the Board.  On July 3, 2008, the veteran's representative 
submitted a statement requesting that the veteran's Central 
Office hearing be cancelled and that the veteran be 
rescheduled for a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  

A claimant may request a change in a hearing date up to two 
weeks before a scheduled hearing, provided that there have 
been no previous requests for change.  38 C.F.R. § 20.702(c) 
(2007).

In this case, the veteran's request to reschedule was 
received more than two weeks before the scheduled hearing and 
there were no previous requests to reschedule.  Therefore, 
his request is granted as a matter of right.
 
In light of the foregoing, the case is REMANDED for the 
following action:
 
The aveteran should be scheduled for a 
Travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


